Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 06/28/2022.  Claims 1-17 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,146,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowable because the prior art fails to teach or suggest a non-transitory machine-readable storage medium, having stored thereon instructions which cause a processor in a first electronic device to perform operations, the operations comprising: facilitating a first seamless tuner engine performing operations comprising: identifying a first tuner provided by the first electronic device; wherein the first electronic device is communicatively coupled to a network; generating first tuner availability information; second identifying a second tuner provided by a second electronic device; wherein the second electronic device is communicatively coupled to the network; and wherein the second electronic device includes a second processor executing second instructions facilitating a second seamless tuner engine; receiving second tuner availability information from the second electronic device; communicating the first tuner availability information to the second seamless tuner engine; and wherein, based upon the first tuner availability information and second tuner availability information, the first seamless tuner engine separately generates a first instance of a universal tuner directory; and whereby, upon receipt of the first tuner availability information, the second seamless tuner engine generates a second instance of the universal tuner directory, as recited in the claims.
The closest prior art, Hieb et al. (US 2015/0195478), discloses creating an aggregated listing of all tuners in a television receiving system. However, Hieb et al. does not disclose creating two versions of the universal tuner directory by two discrete devices as claimed. Hieb et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425